Citation Nr: 1004406	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
December 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a statement submitted to the RO in January 2010, the 
Veteran's representative stated that the Veteran's claim for 
hearing loss has not yet been properly addressed.  The 
Veteran, through his representative, noted that the record 
showed no indication that the Veteran intended to drop that 
claim.

The Veteran's notice of disagreement (NOD), dated July 2005, 
indicated that the Veteran wore no hearing protection while 
he worked within close proximity of aircraft while in the 
Navy.  He described, in detail, his duties around the 
aircraft and alleged that he has difficulty hearing due to 
the constant ringing in his ears.  

While the Veteran did not specifically mention his claim for 
hearing loss in the NOD that denied tinnitus, the Board 
liberally construes the Veteran's notice of disagreement to 
include his disagreement with the July 2005 rating decision, 
which denied claim for hearing loss.

Based on the above, the Board finds that the Veteran 
initiated an appeal of his claim for hearing loss (by way of 
his July 2005 notice of disagreement) and refers the claim 
to the RO for appropriate action.


FINDING OF FACT

The Veteran's tinnitus did not have onset in active service 
and is not otherwise etiologically related to his service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.  §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from tinnitus.  In 
numerous submissions to the RO, the Veteran alleged that he 
experienced ringing in his ears after being exposed to loud 
jet aircraft while in service.  He indicated that the 
aircraft would fly directly above him, subjecting him to 
deafening jet noise.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The Board concedes the fact that the Veteran was exposed to 
loud noise during service.  However, service treatment 
records are absent for any complaints of or treatment for 
tinnitus.  In a separation report of medical examination 
from November 1962, the Veteran had normal clinical 
evaluations of his ears, in general, and of his ear drums.  

These records, overall, provide probative evidence against 
the Veteran's claim as they show that the Veteran's tinnitus 
did not have onset in active service.

The Veteran underwent a VA audiologic examination in June 
2005.  There, the examiner indicated that the Veteran had 
mild to profound combined sensorineural hearing loss in his 
right ear and moderately severe to severe combined 
sensorineural hearing loss in his left ear.  During the 
examination, the Veteran reported constant tinnitus 
bilaterally.

The examiner noted that the Veteran separated from military 
service in 1962 and had been successfully employed as a bulk 
fueler post-service.  The Veteran had no complaint of 
hearing loss or tinnitus in his service medical record 
despite informal hearing tests which where performed at the 
time of his separation.  The examiner also indicated that 
the first complaint of hearing loss was in 1997, in the 
Veteran's neurologist's report.  No complaint of tinnitus 
was found and the Veteran's neurologist stated that in 
January 1998, the Veteran denied relevant symptoms other 
than hearing loss.  Ultimately, the examiner opined that 
"[c]onsidering [the Veteran's] medical and occupational 
history since leaving the military, it is unlikely that [the 
Veteran's] current hearing loss with tinnitus is due to his 
job around aircraft in the navy, ending in 1962."

The June 2005 examiner's opinion provides probative evidence 
against the Veteran's claim for service connection for 
tinnitus as it fails to establish the requisite nexus 
between the Veteran's current tinnitus and his military 
service and provides evidence against such a finding. 

The Board notes that the June 2005 examiner indicated the 
Veteran did not use hearing protection during his post-
service occupation as a bulk fueler.  However, in a formal 
RO hearing from July 2008, the Veteran stated that in his 
post-service occupation, he was required to wear hearing 
protection and that he was not exposed to loud noise post-
service.  Despite this contradiction, the Board finds that 
the examiner's medical opinion is adequate as he relied on 
the Veteran's entire medical history, in addition to his 
occupational noise exposure, in rendering his opinion.

As mentioned above, the Veteran's first complaint of 
tinnitus of record is in his Application for 
Compensation/Pension, dated July 2004.  This long lapse of 
time (over 40 years after separation from service) and the 
Veteran's statements at this time are evidence against a 
finding that tinnitus had its onset during service or is 
related to his service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

Only the Veteran's own contention, that his current tinnitus 
was due to noise exposure during active service, stands in 
favor of his claim.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit 
commented that such instances include to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, the 
Court has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In this case, the Veteran's contention regarding a 
relationship between his claimed disability and exposure to 
in-service noise are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Thus, his contentions are 
not competent medical evidence of the cause of this claimed 
disability.

In this case, the Veteran is competent to state that he has 
had ringing in his ears since his discharge from service 
nearly fifty years ago, this is not in dispute.  However, 
the positive evidence (his statements) must be weighed 
against the evidence against this claim (the post-service 
treatment records, the VAX, and the service medical 
records), all of which provide highly probative evidence 
against this claim, indicating a problem that began years 
after service with no connection to service.  The fact that 
he failed to note this problem until decades after service 
only provides probative evidence against this claim that he 
has had ringing in the ears for nearly fifty years.

Hence, the preponderance of the evidence of record is 
against a grant of service connection for tinnitus, and his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2004.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The August 2004 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development 
of the claim.





ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


